Citation Nr: 1757489	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left thumb deformity with a scar.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral forearm disorder, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a right knee disorder, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a cervical spine / neck disorder with radiculopathy, to include as due to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a thoracolumbar spine disorder, to include as due to exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for a left foot disorder, to include as due to exposure to contaminated water at Camp Lejeune.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from December 1975 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.  After this hearing, the Veteran was given 30 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2017).  The Veteran submitted additional private medical evidence in April 2017, within the time specified.  In a latter October 2017 statement, the Veteran waived his right for the RO to consider this additional evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2017).  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  

Finally, the Board recognizes that in several instances, the Veteran and his spouse attempt to raise the issues of service connection for posttraumatic stress disorder (PTSD) with depression and service connection for restless leg syndrome, to include as due to exposure to contaminated water at Camp Lejeune.  See e.g., April 2017 spouse statement; March 2017 daughter statement; and April 2017 hearing testimony at pages 11-12, 22.  In this regard, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2017).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and his representative are advised that any claims for service connection for PTSD with depression and restless leg syndrome, to include as due to exposure to contaminated water at Camp Lejeune, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

In the present decision, the Board will adjudicate the following three issues: an increased rating for a left thumb deformity with a scar; service connection for a left knee disorder; and service connection for a bilateral forearm disorder.  However, the issues of service connection for a right knee disorder, a bilateral shoulder disorder, a cervical spine disorder, a thoracolumbar spine disorder, and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left thumb deformity with a scar is manifested by a sensitive, tender, unstable, and painful left thumb deformity with a scar.  However, the left thumb disability does not manifest in painful motion or unfavorable ankylosis.  

2.  The Veteran has a current left knee chondromalacia disability that first manifested during active service as the result of his duties as a wireman and as the result of an injury he sustained in the Marine Corps from 1975 to 1980.  

3.  The Veteran does not have a current bilateral forearm disability.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating, but no greater, for a service-connected left thumb deformity with a scar.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.655(b), 4.1-4.14, 4.21, 4.27, 4.31, 4.71a, 4.118, Diagnostic Code 5224-7804 (2017).  

2.  Resolving all reasonable doubt in his favor, the Veteran has a left knee chondromalacia disability that was incurred in active service.  38 U.S.C. §§ 1131, 1154(a), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2017).

3.  A bilateral forearm disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 1154(a), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran's service connection claim for a left knee disorder.  Therefore, the benefits sought on appeal have been granted in full for this issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the increased rating issue for the left thumb and the service connection issue for a bilateral forearm disorder being denied, neither the Veteran nor his representative has raised any issues with regard to the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

However, with regard to the duty to assist, the Board will discuss several salient aspects of the duty to assist in the present case.  See generally 38 U.S.C. § 5103A (2012).  

The Veteran contends that the January 2010 VA examination of the arms was inadequate, as well as the January 2010 VA examination of the left thumb.  The Veteran maintained that the January 2010 VA examiner failed to examine the forearm area, and therefore that examination was inadequate.  In addition, the VA thumb examiner failed to discuss the Veteran's lay report that his left thumb was "extremely painful and sensitive."  See July 2012 VA Form 9.  As noted, the RO provided the Veteran a January 2010 VA forearm examination to determine the etiology of any current forearm disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In addition, the RO provided the Veteran a January 2010 VA finger examination to determine the severity of the left thumb deformity.  Generally, if VA has provided an examination, VA must ensure that exam is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board finds that the January 2010 VA examination of the arms, which was obtained in this case, is adequate.  The Board finds that this VA examination and opinion is adequate to decide the forearm issue because, the opinion is predicated on a review of the claims file and all pertinent evidence of record, including a physical examination, during which a history was solicited from the Veteran.  Contrary to the Veteran's allegations, the January 2010 VA forearm examiner did in fact examine the Veteran's forearms, stating the examination of the forearms was normal.  The VA examiner also secured X-rays of the forearms, which were also normal.  There was no probative evidence of a current disability to the Veteran's forearms.  Moreover, to the extent the Veteran's alleged forearm disability may include symptoms of cervical radiculopathy to the arms, any cervical radiculopathy is being considered within the service connection claim for the cervical spine that is being remanded for further development, as discussed in detail below.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this forearm issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the January 2010 VA examination of the left thumb deformity, as will be discussed in detail below, the Board will consider the Veteran's lay statements and hearing testimony regarding a tender and painful left thumb to be credible, and will grant him a higher 10 percent rating based on this credible lay evidence.  But the Veteran himself has provided evidence against an even higher rating above 10 percent for the left thumb - he testified in April 2017 that he has full range of motion for the left thumb.  See hearing testimony at pages 3-5.  VA is not required to search for evidence, such as a new VA examination, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  As there is no reasonable possibility a new VA thumb / finger examination would aid in granting any increased rating above 10 percent, any deficiencies of VCAA assistance are rendered moot for this issue.  38 U.S.C. § 5103A(a)(2).  

In addition, the October 2016 SSOC noted that the Veteran actually failed to appear to a more recent February 2015 VA thumb examination that was scheduled to determine the current severity of his left thumb.  The Veteran failed to appear without cause or explanation.  Neither the Veteran nor his representative specifically contends that the Veteran did not receive notice of the date, time, and location of this scheduled VA examination.  No letter was returned as undeliverable and there is no indication from the Veteran that he did receive notice of the VA examination, after the October 2016 SSOC informed him that he failed to appear.  A service connection claim or an initial rating claim (such as the present claim) is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2017), so where the veteran fails to report for such an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Therefore, the increased rating claim for the left thumb will be rated on the evidence of record, as opposed to being summarily denied by the Board.  38 C.F.R. § 3.655(b).  

Finally, complete Social Security Administration (SSA) disability records being secured on remand for the remaining issues on appeal are only relevant to the cervical spine, thoracolumbar spine, and left foot issues on appeal, according to a copy of the May 2011 SSA determination.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  Therefore, any missing SSA records do not impact the adjudication of the left thumb and bilateral forearm issues on appeal.  

In summary, the Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C. § 5103A (2012).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issue for the forearms, and the increased rating issue for the service-connected left thumb deformity with a scar.

II.  Increased Rating for Left Thumb

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left thumb deformity.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran's service-connected left thumb deformity with a scar is currently assigned a noncompensable (0 percent) rating under Diagnostic Code 5228-7805 (limitation of motion of the thumb and other effects of scars).  38 C.F.R. § 4.71a (2017).  This 0 percent rating has been in effect since June 22, 2009.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (basis first, the residual always come second).  Id. 

The Veteran has appealed the April 2010 rating decision that granted service connection for his left thumb deformity with a scar.  He has expressed disagreement with the initial 0 percent rating assigned since June 22, 2009.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when the left thumb disability has been more severe than at others for the time period from June 22, 2009 to the present.  Id.  

Historically, service treatment records (STRs) dated in the late 1970s recorded an injury to the Veteran's left thumb while on active duty, which required surgery.  STRs further reveal that his incision became infected and required further care.  Post-service, the RO service-connected the Veteran for a left thumb deformity with a scar.  See April 2010 rating decision.    

The Board emphasizes it is permissible to switch diagnostic codes to more accurately reflect a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the situs of the disability, or the diagnostic code associated with it, is corrected to more accurately determine the benefit to which a veteran may be entitled for a service-connected disability).  

In fact, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO (Diagnostic Codes 5228 and 7805).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's initial rating claim was pending in June 2009, after the October 2008 effective date.  The Board will thus only consider the amended post-2008 scar criteria.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3). 

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  Id.  

Upon review of the evidence, a higher 10 percent rating, but no greater, is warranted for the service-connected left thumb deformity with a scar under Diagnostic Code 7804 (a painful or unstable scar).  38 C.F.R. § 4.7.  In this regard, the Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).  Here, at times in the record, the medical and lay evidence of record reveals a sensitive, tender, unstable, and painful left thumb deformity with a scar.  That is, in a September 2009 Veteran statement, the Veteran credibly reported the tip of his left thumb is deformed, painful at times, and grows calluses over the scar that needs removal at regular intervals.  According to the July 2012 VA Form 9, the Veteran credibly added that his left thumb scar was "extremely painful and sensitive" since every two weeks the skin and calluses peel off exposing raw flesh, until it heals again.  In fact, in April 2017, the Veteran submitted probative photos of his left thumb skin peeling and his deformity.  Moreover, at the April 2017 video hearing at pages 3-5, the Veteran testified that the calluses on the tip of his service-connected deformity of the left thumb hurt a lot.  He testified the whole tip of his left thumb peels off every two weeks and it cuts into the skin.  He stated it was painful and tender and difficult to grab things when it's in that condition.  He uses bandages, but does not receive formal medical treatment.  A skin condition is the type of condition lending itself to lay observation.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, an initial 10 percent rating is warranted for a tender, painful, and unstable thumb scar under Diagnostic Code 7804.    
	
However, an initial rating above 10 percent is not warranted for the Veteran's left thumb deformity with a scar.  38 C.F.R. § 4.7.  

In this regard, other diagnostic codes for skin / scar disabilities provide disability ratings higher than 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7805 (2017).  However, the evidence of record is negative for any of the following:  burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement (Diagnostic Code 7800); burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (Diagnostic Code 7801); burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); or, a separate rating for any disabling effects not considered under Diagnostic Codes 7800-7804 (Diagnostic Code 7805).  In the absence of such symptomatology for the left thumb deformity with scar, the assignment of a separate evaluation under Diagnostic Codes 7800, 7801, 7802, and 7805 is not in order.  See again Butts, 5 Vet. App. at 538.    

Also other orthopedic diagnostic codes for the fingers and the hands provide disability ratings higher than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5230 (2017).  

For instance, under Diagnostic Code 5228 for limitation of motion of the thumb, a higher, maximum schedular 20 percent disability rating is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  

In addition, under Diagnostic Code 5224 for ankylosis of the thumb, a higher, maximum 20 percent disability rating is assigned for unfavorable ankylosis of the major or minor thumb.  A Note to Diagnostic Code 5224 also directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

However, the evidence of record is negative for any of the criteria required for a higher 20 percent rating - e.g., limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (Diagnostic Code 5228), or unfavorable ankylosis of the major or minor thumb (Diagnostic Code 5224).  Specifically, the Veteran himself has provided evidence against an even higher rating above 10 percent for the left thumb - he testified in April 2017 that he has full range of motion for the left thumb.  See hearing testimony at pages 3-5.  Furthermore, the January 2010 VA thumb examiner indicated that range of motion of the left thumb is normal with no evidence of pain on range of motion testing.  There was also no evidence of decreased strength, dexterity, or pain in the left thumb with pushing, pulling, twisting, probing, writing, or touching.  There was no gap between the left thumb pad and the fingers.  There was no evidence of pain following repetitive motion, or additional limitation of motion after repetition.  There was no amputation of ankylosis of the left thumb.  The VA examiner concluded his left thumb deformity was cosmetic with no functional impairment or impact on activities of daily living.  And as already discussed above, the Veteran failed to appear without cause or explanation to a latter February 2015 VA thumb examination that was scheduled to determine the current severity of his left thumb.  In the absence of medical or lay evidence of painful motion or unfavorable ankylosis from the service-connected left thumb deformity with a scar, the assignment of a higher evaluation above 10 percent under Diagnostic Codes 5228 or 5224 is not in order.  See again Butts, 5 Vet. App. at 538.    

The Board acknowledges that the Veteran's current 10 percent rating for his left thumb disability with a scar could also be awarded pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011), which together held that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  However, in assigning the 10 percent rating under Diagnostic Code 7804 in this case, the Board has already considered the Veteran's symptomatology of pain, tenderness, and sensitivity due to his left thumb deformity.  In this regard, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

Finally, with regard to the increased rating issue for the left thumb, the Board acknowledges the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The January 2010 VA thumb examination was not compliant with the Correia case.  In any event, the Veteran testified in April 2017 that he did not have painful motion of the thumb.  Also, in the present decision, the Board is granting a higher 10 percent rating for the left thumb.  So even though the January 2010 VA thumb examination does not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Accordingly, the Board finds that the evidence supports an increased initial disability rating of 10 percent under Diagnostic Code 5228-7804, but no higher, for the Veteran's service-connected left thumb deformity with a scar.  38 C.F.R. § 4.3.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

Initially, neither the left knee disorder nor the bilateral forearm disorder is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Instead, 38 C.F.R. § 3.303(a) and (d) apply.  Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court indicated that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Left Knee Disorder

The Veteran contends that he incurred a left knee disorder as the result of his military occupational speciality (MOS) duties as a wireman in the United States Marine Corps from 1975 to 1980.  Specifically, these duties required him to train by doing combat jumps off of telephone poles.  This caused repeated impact and trauma to the left knee from 1975 to 1980.  Second, the Veteran contends that he developed a left knee disorder as the result of an injury sustained in April 1977 during training exercises.  During a particularly intense training march, a gunnery seargeant surprised him by jumping off a sand dune onto the Veteran's back, causing his knees to buckle from the weight, and his left foot to roll in.  The Veteran was in full combat gear at the time, and was already bearing excessive weight.  He says he felt a pop and his left knee was put in a splint.  The left knee condition became more progressive over time.  He sought medical treatment repeatedly during service for left knee problems.  See October 2009 Veteran statement; July 2012 VA Form 9; April 2017 video hearing at pages 6-7.   

Upon review of the evidence, the Board grants the appeal for service connection for left knee chondromalacia. 

Service treatment records (STRs) dated in February 1976, October 1976, April 1977, June 1977, August 1978, December 1978, February 1979, May 1979, June 1979, and July 1979 reveal complaints, treatment and diagnoses of left knee chondromalacia, left knee strain, and left knee meniscus tear.  At one point during service, the Veteran wore a cylinder cast for three weeks on the left knee.  He was also treated with Motrin.  He was placed on light duty in several instances.  His left knee symptoms included swelling, crepitus, pain, throbbing, popping, and effusion.   The Veteran's DD Form 214 confirms his MOS duties as a wireman and radio field operator.  The Board adds that the Veteran's injury to his left knee and development of pain in the left knee due to his MOS duties as a wireman and radio field operator is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Post-service, in an April 2017 statement, the Veteran's spouse indicated that in 1986, six years after service, the Veteran told her about his in-service injuries.  She also observed his left knee pain at that time in 1986.  In a March 2017 statement, the Veteran's daughter proffered a similar history.  Post-service, a January 2010 VA knee examiner, upon physical examination and X-rays of the left knee, diagnosed the Veteran with left knee chondromalacia.  Notably, both in-service and post-service, military and VA medical personnel have diagnosed the Veteran with left knee chondromalacia.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left knee chondromalacia.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

      B.  Bilateral Forearm Disorder

The Veteran contends that during service he was hazed by 40 fellow Marines when they punched him from the shoulders to the forearms, after being promoted from E-2 to E-3.  The Veteran had to keep quiet about the incident.  The Board agrees that a lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Post-service, the Veteran says he has muscle tendon damage and bursitis to the forearms, although it is not entirely clear whether he is referring to the shoulders instead.  His spouse states the Veteran currently has muscle spasms to his arms, or "arm cramps" as described by the Veteran.  The Veteran adds that he has full function in both forearms, but they do become tired and weak.  See July 2012 VA Form 9; April 2017 spouse statement; April 2017 hearing testimony at pages 8-11; January 2010 VA forearm examination report.  

In addition, it was suggested that water at Camp Lejeune Marine Corps Base in North Carolina from 1975 to 1980 was contaminated with benzene and other toxic contaminants, which resulted in some of the Veteran's neuro-behavioral disorders.  See e.g., April 2017 spouse statement; March 2017 daughter statement; and April 2017 hearing testimony at pages 11-12, 22.  However, it is not clear the Camp Lejeune water allegation pertains to the etiology of the Veteran's alleged bilateral forearm disorder.   

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a bilateral forearm disorder.    

With regard to a current disability for a bilateral forearm disorder, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a bilateral forearm disorder, there can be no valid claim for direct service connection.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective forearm symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

In the present case, as there is no probative evidence of a current disability of a bilateral forearm disorder, due to disease or injury, service connection cannot be granted.  38 U.S.C. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Veteran's STRs dated from 1975 to 1980 are negative for a diagnosis of any bilateral forearm disorder.  STRs do note a left forearm laceration in 1977, but no further residual disability was discussed.  In fact, at his STR separation examination in December 1979, the Veteran did not report any forearm disorder, and upon objective examination, the upper extremities were normal.  Post-service, all private medical evidence of record dated from 2000 to 2016 is negative for any diagnosis of a bilateral forearm disorder.  Most importantly, a January 2010 VA forearm examiner reviewed the Veteran's medical and lay history.  The examination of the forearms was normal.  X-rays were negative for any bilateral forearm disorder too.  The January 2010 X-rays of the forearms revealed no significant bone or joint abnormality, no fracture or destructive process, and intact soft tissues.  Upon physical examination, the January 2010 VA forearm examiner assessed that no forearm muscle has been injured, destroyed, or traversed.  There was no intermuscular scarring of the forearms.  Muscle function was normal for the forearms in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no scars or residuals of nerve damage in the forearms.  There were no residuals of tendon damage or bone damage in the forearms.  There was no finding of muscle herniation.  There was no loss of deep fascia or muscle substance in the forearms.  Finally, the motion of the forearm joints was not limited by muscle disease or injury.  

With regard to lay evidence, the Board agrees that a lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, the Veteran has credibly described an in-service hazing incident whereby he was repeatedly punched on his arms and forearms during service.  However, post-service, although the Veteran's subjective lay complaints regarding his forearms are noted and acknowledged by the Board, they are still outweighed by the absence of forearm problems in the extensive history of private medical records dated from 2000 to 2016, and the negative findings of the January 2016 VA forearms examiner.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In this regard, definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  "Statements, however, need not be directly contradictory in order to be deemed inconsistent."  Udemba v. Nicoli, 237 F.3d 8, 18 (1st Cir. 2001).

The Veteran's subjective complaints are not supported by the more probative, clinical evidence of record.  One factor to consider for credibility purposes is consistency with other evidence of record.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the January 2010 VA forearm examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.  This and the other private clinical evidence of record outweigh the Veteran's subjective assertions of a current forearm disability.   

Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of a current bilateral forearm disability, service connection cannot be granted in the present case for this issue.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a bilateral forearm disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

On a side note, to the extent the Veteran's alleged forearm disability includes symptoms of cervical radiculopathy to the arms (muscle spasms and cramps and paresthesias), any cervical radiculopathy present is being considered within the service connection claim for the cervical spine.  That issue is being separately remanded for further development in the present Board decision, as discussed in detail below.  


ORDER

A higher 10 percent disability rating for a service-connected left thumb deformity with a scar is granted.

Service connection for left knee chondromalacia is granted. 

Service connection for a bilateral forearm disorder, to include as due to exposure to contaminated water at Camp Lejeune, is denied.


REMAND

Before addressing the merits of the service connection claims for a right knee disorder, a bilateral shoulder disorder, a cervical spine disorder, a thoracolumbar spine disorder, and a left foot disorder, the Board finds that additional development of the evidence is required.

First, the AOJ has not secured the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  The Veteran has asserted that his rigorous duties in his military occupational speciality (MOS) as a wireman and field radio operator in the United States Marine Corps from 1975 to 1980, resulted in the development of several of his orthopedic disabilities.  Therefore, his SPRs may be relevant in describing the nature of his MOS duties in the Marine Corps.  Additionally, SPRs are required to verify the time period(s) when the Veteran was present at Camp Lejeune, North Carolina for purposes of exposure to toxic water.  

Under a recently amended law, veterans who spent 30 days or more at Camp Lejeune from August 1, 1953 to December 31, 1987 are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309(f) are related to exposure to contaminated water at Camp Lejeune.  However, the Veteran's claimed orthopedic or neurological disabilities on appeal are not presumptive disabilities from exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. § 3.309(f).  

In addition, 14 other diseases have been placed into the category of limited / suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See 2009 National Research Council (NRC) report - "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects."  But it appears the Veteran's orthopedic and neurological disorders on appeal are not any of the listed 14 diseases.  The Board does note that the list of 14 diseases in this NRC report is not an exhaustive list.  In any event, as verified exposure to contaminated water at Camp Lejeune could potentially have a bearing on the issue of service connection on a direct basis, a remand is appropriate to secure SPRs to verify the Veteran's reported length of service at Camp Lejeune.  

In this regard, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(c)(3).  These records include military records such as SPRs.  38 C.F.R. § 3.159(c)(2), (3).  When VA attempts to obtain SPRs from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

Second, the Veteran submitted a copy of a favorable SSA disability determination dated in May 2011, pertaining to disabilities of the cervical spine, thoracolumbar spine, and left foot.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records to include the complete SSA decision and accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain complete SSA disability records, as these SSA disability records may be pertinent to the service connection issues on appeal.

Third, the Veteran should be scheduled for the appropriate VA examinations and opinions to determine the existence of current right knee, bilateral shoulder, cervical spine, thoracolumbar spine, and left foot disorders, and whether any of these disorders are related to his active duty service in the Marine Corps, to include his in-service MOS duties, his in-service injuries, and his exposure to contaminated water at Camp Lejeune.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board acknowledges the Veteran was afforded an earlier VA spine examination in January 2010, at which time the VA examiner diagnosed degenerative disc disease of the thoracolumbar spine.  The VA examiner also provided a negative nexus opinion to service.  However, this VA examination was flawed in several respects.  First, the VA examiner failed to discuss all the relevant evidence of record.  Second, the VA examiner failed to address all theories of etiology, including exposure to contaminated water at Camp Lejeune.  Accordingly, an adequate VA spine examination is necessary to address the etiology of the Veteran's current thoracolumbar spine disorder.      

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC, RMC, or any other appropriate entity and secure the Veteran's service personnel records (SPRs) for his period of active service with the U.S. Marine Corps from December 1975 to January 1980. 

(SPRs may be relevant in determining whether his duties as part of his MOS as a wireman and field radio operator in the U.S. Marine Corps from 1975 to 1980, resulted in the development of several of his orthopedic disabilities.  Additionally, SPRs are required to verify the dates when the Veteran served at Camp Lejeune, North Carolina, for purposes of exposure to contaminated, toxic water).  

If any requested SPRs are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these SPRs must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  The AOJ should request from the SSA all records associated with the Veteran's SSA disability claim (see copy of May 2011 SSA disability determination).  In particular, request copies of the SSA disability determination and all medical records considered.  (These SSA records are relevant to the service connection issues for the cervical spine, thoracolumbar spine, and left foot).  

If no further SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  After completion of steps #1-2, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current right knee disorder.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(A) The VA examiner should identify all current right knee disorders the Veteran has.  

(B) For any of the Veteran's currently diagnosed right knee disorder(s), is it at least as likely as not (i.e., 50 percent or more probable) that any right knee disorder began during or is otherwise causally related to the Veteran's active service in the Marine Corps from 1975 to 1980?  In making this determination, please address the following theories of in-service causation:

* The Veteran's in-service duties for his MOS as a wireman and field radio operator (involved training exercises with combat jumps off of telephone poles, causing repeated impact to the joints);

* The Veteran's credible description of an incident in April 1977 during an intense training march in-service - a gunnery seargeant surprised the Veteran by jumping off a sand dune onto the Veteran's back, causing the Veteran's knees to buckle from the weight, and his left foot to roll in.  The Veteran was in full combat gear at the time, and was already bearing excessive weight.  He says he felt a pop and his left knee was put in a splint.  He adds he reported the incident as a surfboard injury in his STRs because he did not want to tell on the gunnery seargant.  (Assume the Veteran is credible in descibing this in-service incident).  

* The Veteran's in-service exposure to contaminated water at Camp Lejeune.  It would be helpful if the VA examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and /or the toxins contained therein, in relation to the diagnosed condition(s). 

(C) In answering the questions above, the VA examiner is advised of the following:

* STRs dated from 1975 to 1980 are negative for any complaint, treatment, or diagnosis of a right knee disorder.  STRs only recorded treatment for a left knee disorder.

* Post-service, in an April 2017 statement, the Veteran's spouse reported that the Veteran discussed his knee pain with her in 1986. 

* Post-service, there is no listed diagnosis for a right knee disorder. 

4.  After completion of steps #1-2, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current bilateral shoulder disorder.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(A) The VA examiner should identify all current bilateral shoulder disorders the Veteran has.  

(B) For any of the Veteran's currently diagnosed bilateral shoulder disorder(s), is it at least as likely as not (i.e., 50 percent or more probable) that any bilateral shoulder disorder began during or is otherwise causally related to the Veteran's active service in the Marine Corps from 1975 to 1980?  In making this determination, please address the following theories of in-service causation:

* The Veteran's in-service duties for his MOS as a wireman and field radio operator (involved training exercises with combat jumps off of telephone poles, causing repeated impact to the joints);

* The Veteran's credible description of being hazed by 40 fellow Marines when they punched him from the shoulders to the forearms, after being promoted from E-2 to E-3.  The Veteran says he had to keep quiet about the incident.  (Assume the Veteran is credible in descibing this in-service incident);  

* The Veteran's credible description of an incident in April 1977 during an intense training march in-service - a gunnery seargeant surprised the Veteran by jumping off a sand dune onto the Veteran's back, causing the Veteran's knees to buckle from the weight, and his left foot to roll in.  The Veteran was in full combat gear at the time, and was already bearing excessive weight.  He says he felt a pop and his left knee was put in a splint.  He adds he reported the incident as a surfboard injury in his STRs because he did not want to tell on the gunnery seargant.  (Assume the Veteran is credible in descibing this in-service incident).  

* The Veteran's in-service exposure to contaminated water at Camp Lejeune.  It would be helpful if the VA examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and /or the toxins contained therein, in relation to the diagnosed condition(s). 

(C) In answering the questions above, the VA examiner is advised of the following:

* STRs dated in April 1977 and June 1977 document that after being hit by a surfboard, the Veterans sustained bruises to his upper back and ribs.  Pain radiated to the left shoulder and left upper arm when breathing in.  He was diagnosed with upper back pain to the left scapula.  The remaining STRs are negative for any complaint, treatment, or diagnosis of a shoulder disorder. 

* Post-service, in a March 2017 buddy statement from a fellow service-member, he stated that upon separation from service in 1980, he was the Veteran's roommate.  He indicated the Veteran informed him of shoulder pain at that time in 1980.   

* Post-service, in an April 2017 statement, the Veteran's spouse reported that the Veteran discussed his shoulder pain with her in 1986. 

* Post-service, in a December 2000 private Sharp Healthcare record, the Veteran reported chronic, recurrent right shoulder pain.  The Veteran stated he has had "many years of chronic, recurrent right shoulder pain."  He denied any recent episodes of falls, trauma, or injury; however, he recalled that many years ago, "while in the U.S. Marine Corps, he did suffer a significant injury to his right shoulder."  He does not regularly engage in work performing overhead activities.  Indeed, it was noted his work is rather sedentary at a computer station / desk.

* Post-service, December 2000 private X-rays of the shoulders revealed bilateral calcific tendinosis - mild on the left, and moderately severe on the right.  Chronic impingement syndrome tendinopathy was diagnosed.  

* Post-service, a June 2005 private preliminary report noted right shoulder pain beginning after the Veteran was hit in the right shoulder in the Marine Corps in the 1970s.  X-rays of the right shoulder dated in June 2005 demonstrated calcific tendonitis.  

* Post-service, a July 2005 private operative note confirmed debridement surgery for the right shoulder.

* Post-service, there is an April 2017 private medical opinion of Dr. R.J.A., MD., a neurological surgeon, who manages Veteran's cervical and lumbar problems.  Dr. R.J.A. opined the Veteran's multilevel lumbar degenerative pathology "could have been" exacerbated as a result of the trauma he describes as being sustained - a sudden axial load with sudden forceful trauma of an abrupt load on his shoulders and neck.  It is "more likely than not" that his symptoms "could be" the result of exacerbating issues in the service.  

5.  After completion of steps #1-2, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current thoracolumbar spine disorder and cervical spine / neck disorder with radiculopathy.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(A) The VA examiner should identify all current thoracolumbar spine disorders and cervical spine / neck disorders with radiculopathy the Veteran has.  

(B) For any of the Veteran's currently diagnosed thoracolumbar spine disorders and cervical spine / neck disorders with radiculopathy, is it at least as likely as not (i.e., 50 percent or more probable) that any of these disorders began during or is otherwise causally related to the Veteran's active service in the Marine Corps from 1975 to 1980?  In making this determination, please address the following theories of in-service causation:

* The Veteran's in-service duties for his MOS as a wireman and field radio operator (involved training exercises with combat jumps off of telephone poles, causing repeated impact to the joints);

* The Veteran's credible description of an incident in April 1977 during an intense training march in-service - a gunnery seargeant surprised the Veteran by jumping off a sand dune onto the Veteran's back, causing the Veteran's knees to buckle from the weight, and his left foot to roll in.  The Veteran was in full combat gear at the time, and was already bearing excessive weight.  He says he felt a pop and his left knee was put in a splint.  He adds he reported the incident as a surfboard injury in his STRs because he did not want to tell on the gunnery seargant.  (Assume the Veteran is credible in descibing this in-service incident).  

* The Veteran's in-service exposure to contaminated water at Camp Lejeune.  It would be helpful if the VA examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and /or the toxins contained therein, in relation to the diagnosed condition(s). 

(C) In answering the questions above, the VA examiner is advised of the following:

* STRs dated from April 1977 to June 1977 document the Veteran's report of being hit on the upper back with a surfboard.  There was pain along the middle portion of the back.  Swelling noted at the dorsal thoracic area between the 4th and 6th ribs.  There was a contusion between the 4th and 7th ribs.  A strain and contusion were assessed.  He was given light duty and Darvocet 100mg.  A November 1978 STR recorded low back pain due to physical exercise - the Veteran was told no heavy lifting for 7 days.  An STR dated in April 1979 showed neck rotation with discomfort and headaches - it was noted the Veteran had been involved in an MVA two years earlier.  

* Post-service, in a March 2017 buddy statement from a fellow service-member, he stated that upon separation from service in 1980, he was the Veteran's roommate.  He indicated the Veteran informed him of neck and thoracic spine pain at that time in 1980.  

* Post-service, in an April 2017 statement, the Veteran's spouse reported that the Veteran discussed his neck and thoracic spine pain with her in 1986. 

* Post-service, beginning in July 2008, the Veteran was diagnosed with cervical spine degenerative disc disease, stenosis, and radiculopathy to the arms.  For the thoracolumbar spine, VA X-rays dated in 2010 also showed thoracolumbar spine degenerative disc disease.

* Post-service from 2008 to 2017, private medical records indicate the Veteran underwent several cervical spine and thoracic spine surgeries.  He also submitted photos of the surgical scars on his cervical and thoracic spine.

* Post-service, in a June 2012 private medical opinion from Dr. R.J.A., MD., a neurological surgeon, Dr. R.J.A. assessed the Veteran was totally disabled due to his cervical and thoracic degenerative disc disease.  The Veteran had been seen by this doctor since 2010.  However, Dr. R.J.A. also mentioned that post-service, the Veteran had been in a plane on a trip and while trying to put his bags in the overhead compartment, he started complaining of severe interscapular pain. 

* Post-service, there is also an April 2017 private medical opinion of Dr. R.J.A., MD., a neurological surgeon, who manages Veteran's cervical and lumbar problems.  Dr. R.J.A. opined the Veteran's multilevel lumbar degenerative pathology "could have been" exacerbated as a result of the trauma he describes as being sustained - a sudden axial load with sudden forceful trauma of an abrupt load on his shoulders and neck.  It is "more likely than not" that his symptoms "could be" the result of exacerbating issues in the service.  

6.  After completion of steps #1-2, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current left foot disorder.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(A) The VA examiner should identify all current left foot disorders the Veteran has.  

(B) For any of the Veteran's currently diagnosed left foot disorder(s), is it at least as likely as not (i.e., 50 percent or more probable) that any left foot disorder began during or is otherwise causally related to the Veteran's active service in the Marine Corps from 1975 to 1980?  In making this determination, please address the following theories of in-service causation:

* The Veteran's in-service duties for his MOS as a wireman and field radio operator (involved training exercises with combat jumps off of telephone poles, causing repeated impact to the joints);

* The Veteran's credible description of an incident in April 1977 during an intense training march in-service - a gunnery seargeant surprised the Veteran by jumping off a sand dune onto the Veteran's back, causing the Veteran's knees to buckle from the weight, and his left foot to roll in.  The Veteran was in full combat gear at the time, and was already bearing excessive weight.  He says he felt a pop and his left knee was put in a splint.  He adds he reported the incident as a surfboard injury in his STRs because he did not want to tell on the gunnery seargant.  (Assume the Veteran is credible in descibing this in-service incident).  

* The Veteran's in-service exposure to contaminated water at Camp Lejeune.  It would be helpful if the VA examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and /or the toxins contained therein, in relation to the diagnosed condition(s). 

(C) In answering the questions above, the VA examiner is advised of the following:

* STRs dated from 1975 to 1980 are negative for any complaint, treatment, or diagnosis of a left foot disorder.
  
* Post-service, in a March 2017 buddy statement from a fellow service-member, he stated that upon separation from service in 1980, he was the Veteran's roommate.  He indicated the Veteran informed him of foot pain at that time in 1980.  

* Post-service, in a July 2005 private preliminary report for the right shoulder, it was noted that the Veteran was also complaining of plantar fasciitis type symptoms in the medial heel.  

* Post-service, an August 2009 private podiatrist report commented the Veteran had severe pain in his left foot and knee, specifically in the arch of his left foot.  He related about 30 years ago while he was in the Marines Corps, he sustained an injury when someone jumped on his back causing his knees to buckle and his left foot to roll in.  He had a significant amount of pain and felt a pop.  He was placed in a knee splint and the injury was apparently well documented in his STRS.  After that incident, he noticed that the arch of his left foot began to collapse and slowly become weaker.

* Post-service, August 2009 private X-rays revealed a severely pronated left foot.  The assessment was tibialis posterior tendon dysfunction of the left foot causing a pes planovalgus position which is semi-rigid in nature.  Also, there was degenerative arthritis of the left foot secondary to the first diagnosis.  

* Post-service, private surgery records confirmed the Veteran underwent surgery for the left foot in August 2009.  The Veteran has also submitted photos of the surgical scars on his left foot.  The Veteran has five brackets and 11 screws in his left foot. 

* Post-service, private medical records dated in 2010 advanced a diagnosis of nonunion of the left naviculocuneiform and talonavicular joint, status post nonunion repairs.

7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completion of steps # 1-7, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completion of steps # 1-8, the AOJ should consider all of the evidence of record and readjudicate the service connection claims for a right knee disorder, a bilateral shoulder disorder, a cervical spine disorder, a thoracolumbar spine disorder, and a left foot disorder.  This adjudication should include consideration of alleged exposure to contaminants in the water supply at Camp Lejeune, North Carolina.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


